Citation Nr: 0614786	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  05-30 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  What evaluation is warranted for hearing loss prior to 
October 12, 2005?

2.  What evaluation is warranted for hearing loss from 
October 12, 2005?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from October 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) in New York, New York, 
which granted service connection for hearing loss and 
assigned a noncompensable evaluation effective March 3, 2004.  
By a rating decision dated November 2005, the veteran's 
evaluation was increased to 30 percent disabling effective 
October 12, 2005.

Records from January 2005 raise the issue of entitlement to 
service connection for depression, to include secondary to 
hearing loss.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  



FINDING OF FACT

On May 8, 2006, prior to promulgation of a decision in the 
appeal, VA received notification from the appellant's 
representative, on behalf of the veteran, that a withdrawal 
of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2005).  The appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


